                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

JAMES ANTHONY DAVIS,

        Plaintiff,
                                                  Case No. 14-cv-687-jdp
   v.

BRIAN PILLER,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant closing this case.




                    /s/                                    01/30/2019
        Peter Oppeneer, Clerk of Court                     Date
